United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Shreveport, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
William Hackney, for the appellant
Office of Solicitor, for the Director

Docket No. 15-1850
Issued: December 17, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 8, 2015 appellant, through his representative, filed a timely appeal from an
August 28, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an employmentrelated disability from June 30, 2011 to February 18, 2012.
FACTUAL HISTORY
On October 29, 2010 appellant, then a 52-year-old carrier technician, filed an
occupational disease claim (Form CA-2) alleging that carrying mail during his federal
employment contributed to back and hip conditions. In a November 3, 2010 statement, he
1

5 U.S.C. § 8101 et seq.

indicated that he had worked at the employing establishment since 1983, with 16 years of
carrying mail on a walking route, and an additional 11 years on a vehicle route. The reverse side
of the claim form indicated that appellant had not stopped working.
Appellant submitted an October 26, 2010 report from Dr. Austin Gleason, a Boardcertified orthopedic surgeon. Dr. Gleason indicated that appellant had radiating back pain and
was not able to return to his regular job. He reported that a return to light duty was discussed as
appellant was not able to stand and case mail for more than 45 minutes.
OWCP denied the claim by decision dated December 15, 2010, finding that the medical
evidence was insufficient to establish the claim. Appellant requested a hearing before an OWCP
hearing representative, which was held on April 15, 2011. At the hearing, appellant asserted
that, in late October or early November, 2010, he had begun working five to five and a half hours
per day.
By decision dated June 23, 2011, an OWCP hearing representative remanded the case for
further development. The hearing representative found that the medical evidence was sufficient
to warrant further development.
In a July 25, 2011 report, Dr. Gleason indicated that appellant continued to have
lumbosacral pain.
He noted that a magnetic resonance imaging (MRI) scan from
November 2010 showed spondylolisthesis and lumbar degenerative disc disease. Dr. Gleason
reported that appellant had to carry mail for 28 years and there seemed to be some progressive
increase in pain and loss of back motion that was aggravated by walking and carrying mail. He
reported that appellant can “continue to work on a light[-]duty basis.” According to Dr. Gleason,
appellant could continue to case his route, load parcels up to 25 pounds, and drive a vehicle.
Following the remand by the hearing representative, OWCP referred appellant for a
second opinion examination by Dr. Robert Holladay, a Board-certified orthopedic surgeon. In a
report dated August 22, 2011, Dr. Holladay provided a history and results on examination. He
diagnosed low back pain, bilateral hip osteoarthritis, and early bilateral knee osteoarthritis.
Dr. Holladay opined that it appeared that genetic, nonwork-related factors were the more
prevalent causation of current findings.
By decision dated September 8, 2011, OWCP denied the claim for compensation, finding
the medical evidence insufficient to establish the claim. Following appellant’s request for a
telephonic hearing an OWCP hearing representative set aside the September 8, 2011 decision on
December 1, 2011. The hearing representative found that the statement of accepted facts
(SOAF) should provide a more detailed description of appellant’s regular job duties, and
Dr. Holladay should be asked to provide clarification regarding his opinion.
On remand, OWCP provided Dr. Holladay with an amended SOAF and a list of
questions. Dr. Holladay submitted a February 15, 2012 report based on a February 13, 2012
examination. He opined that appellant had a temporary aggravation of his degenerative back and
hip conditions. Dr. Holladay noted that appellant’s work had been modified.
On March 8, 2012 OWCP accepted the claim for aggravation of bilateral leg
osteoarthritis, aggravation of pelvic and thigh region osteoarthritis, and spondylolisthesis.
2

On July 9, 2012 appellant submitted a (Form CA-7) claim for compensation for the
period June 30, 2011 to February 18, 2012. The time analysis forms for the period show that he
worked 4.79 hours on June 30, 2011, and 2.58 hours on July 1, 2011. From July 26 to
August 19, 2011, appellant did not work. On August 29, 2011 he worked approximately five
hours, and he continued to work generally from four to six hours through February 18, 2012 with
intermittent periods of total disability (September 20 and 21 and September 28 to
October 1, 2011). The record indicates that appellant stopped working on April 12, 2012 and has
received compensation for total disability since that date.
In support of his claim appellant submitted a form report dated September 6, 2012 from
Dr. Gleason. Dr. Gleason diagnosed “back, both hips injury” and wrote that appellant was
unable to work more than five hours from June 30, 2011 to February 18, 2012.
By decision dated September 20, 2012, OWCP denied the claim for compensation from
June 30, 2011 to February 18, 2012. It found that the medical evidence was insufficient to
establish the claim.
Appellant requested a hearing before an OWCP hearing representative on
October 1, 2012. A hearing was held on January 8, 2013. Appellant submitted an October 31,
2012 report from Dr. Gleason, noting that appellant was no longer working and was scheduled
for left hip replacement surgery.2 Dr. Gleason opined that appellant would not be able to return
to his previous occupation. In a report dated January 15, 2013, he reported that appellant
continued to have problems in numerous areas, including the low back, left hip, and knees.
Dr. Gleason opined, “From June 30, 2011 to February 28 [sic], 2012 [appellant] was only able to
work [five] hours a day per my recommendation. This was due to degeneration of his hips and
knee joints.”
By decision dated March 26, 2013, a hearing representative affirmed the September 20,
2012 OWCP decision. He found that the medical evidence did not establish the claimed periods
of disability from June 30, 2011 to February 18, 2012.
On April 25, 2013 appellant submitted an April 10, 2013 report from Dr. Gleason.
Dr. Gleason reported that appellant continued to have chronic low back pain. He noted that in
reviewing appellant’s past problems and the November 2010 MRI scan, which showed
spondylolisthesis and a spontaneous fusion at L5-S1 without surgery, with degenerative disc
changes at L4-5, he opined that “for this reason” he placed appellant on restrictions of five hours
per day with lifting restrictions from June 30, 2011 to April 11, 2012.
On May 8, 2013 appellant, through his representative, requested reconsideration. The
representative argued that the April 10, 2013 report from Dr. Gleason was sufficient to establish
the claim for compensation commencing June 30, 2011. In a brief report dated August 8, 2013,
Dr. Gleason opined that appellant would not be able to return to work as a letter carrier.

2

Appellant underwent right hip surgery on June 4, 2012 and left hip surgery on February 11, 2013.

3

By decision dated November 6, 2013, OWCP reviewed the case on its merits and denied
modification. It found that the medical evidence was insufficient to establish an employmentrelated disability from June 30, 2011 to February 18, 2012.
Appellant, through his representative, requested reconsideration by letter dated
February 3, 2014. He argued that Dr. Gleason had provided a reasoned medical opinion. He
submitted copies of diagnostic studies.
In a decision dated May 14, 2014, OWCP reviewed the merits of the claim and denied
modification. It again found that the evidence did not establish an employment-related disability
from June 30, 2011 to February 18, 2012.
By letter dated March 12, 2015, appellant, through his representative, requested
reconsideration. Appellant submitted a December 11, 2014 report from Dr. Gleason, who
reported that at the time he reduced appellant’s work hours from eight to five hours a day,
appellant had twisted his knee and had pain and swelling in the knee. Dr. Gleason reported that
x-rays showed degenerative changes in the knee and that appellant was not capable of working
eight hours. He noted in an addendum that appellant had both hip replacement and knee
replacement surgeries.3
By decision dated August 28, 2015, OWCP reviewed the merits of the claim and denied
modification. It found that the evidence failed to establish an employment-related disability
from June 30, 2011 to February 18, 2012.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.4 The term disability is
defined as the incapacity because of an employment injury to earn the wages the employee was
receiving at the time of the injury, i.e., a physical impairment resulting in loss of wage-earning
capacity.5
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative, and substantial medical evidence.6 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statement regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that she hurt too much to work, without objective findings of disability
3

The record indicates that appellant underwent right total knee replacement surgery on May 19, 2014.

4

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

5

20 C.F.R. § 10.5(f); see e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
6

See Fereidoon Kharabi, 52 ECAB 291 (2001).

4

being shown, the physician has not presented a medical opinion on the issue of disability or a
basis for payment of compensation.7 The Board will not require OWCP to pay compensation for
disability in the absence of any medical evidence directly addressing the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.8
To establish a causal relationship between the disability claimed and the employment
injury, an employee must submit rationalized medical evidence, based on a complete factual and
medical background, supporting such a causal relationship.9 Causal relationship is a medical
issue and the medical evidence required to establish a causal relationship is rationalized medical
evidence.10 The opinion of the physician must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship.11
ANALYSIS
In the present case, appellant claimed wage-loss compensation from June 30, 2011 to
February 18, 2012. The Board notes that during this period appellant was working a modifiedduty position, at approximately five hours per day. There were also periods of total disability,
including July 26 to August 19, September 20 and 21, and September 28 to October 1, 2011. It
is not clear why appellant’s claim for disability began on June 30, 2011, as he indicated that he
began working five hours a day sometime in late October or early November, 2010.
To meet his burden of proof, appellant must submit rationalized medical evidence that
addresses the specific dates of claimed disability. The only contemporaneous report of record
was a July 25, 2011 report from Dr. Gleason. As to disability, Dr. Gleason reported only that
appellant could continue light duty. He does not limit appellant to five hours of modified duty or
explain why appellant could not work full time as a result of an employment-related condition.
In a January 15, 2013 report, Dr. Gleason now stated that appellant was limited to five
hours of work commencing June 30, 2011. He does not address the specific periods of total
disability from June 30, 2011 to February 18, 2012, nor does he provide a complete factual and
medical background or explain why he believed that appellant could work only five hours as of
June 30, 2011. In his April 10, 2013 report, Dr. Gleason refers to the November 2010 lumbar
MRI scan results and opines that this is the reason he placed appellant on restrictions of five
hours of work per day. The diagnosis of spondylolisthesis is an accepted condition, but he does
not explain why this limited appellant to five hours of work per day, and in his December 11,
2014 report, he now refers to the work restrictions as being based on a knee injury. Dr. Gleason

7

Id.

8

Id.

9

Kathryn E. DeMarsh, 56 ECAB 677 (2005).

10

Elizabeth Stanislaw, 49 ECAB 540 (1998).

11

Leslie C. Moore, 52 ECAB 132 (2000).

5

reported that appellant had twisted his knee, without providing further explanation. OWCP
never accepted a traumatic knee injury in the current case.
The Board finds that the evidence of record is not sufficient to meet appellant’s burden of
proof. The medical evidence does not address the specific periods of total disability claimed
from June 30, 2011 to February 18, 2012.
On appeal, appellant’s representative argues that Dr. Gleason’s reports are sufficient and
OWCP had authorized the knee surgery. The knee surgery was on May 19, 2014 and the issue in
this case was the claims for disability from June 30, 2011 to February 18, 2012. For the reasons
discussed, the medical evidence is not sufficient to establish the claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an
employment-related disability from June 30, 2011 to February 18, 2012.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 28, 2015 is affirmed.
Issued: December 17, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

